           Case 1:20-cr-00126-LTS Document 209 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :            20-CR-126 (LTS)
                                                                       :
ULYSE LUGO,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The Court has requested that a conference to address Defendant Ulyse Lugo’s

request for a change in counsel take place via video conference on the morning of August 10,

2021, at 11:00 a.m. No conference date, time or modality can be confirmed before the end of

the preceding week, so counsel are requested to keep their calendars open between the hours of 9

a.m. and 1 p.m. on August 10, 2021, until further notice.

                 The Court has also requested that defense counsel be given an opportunity to

speak with the Defendant by telephone for fifteen minutes before the proceeding begins; defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the conference.

        SO ORDERED.

Dated: New York, New York
       July 30, 2021
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       Chief United States District Judge



LUGO - CRIM SCHD REQ ORD.DOCX                             VERSION JULY 30, 2021                             1
